PER CURIAM,
The deputy erred in awarding workers’ compensation disability benefits based on physical impairment to the body as a whole under section 440.15(3)(u), Florida Statutes (1978 Supp.), because there is no substantial competent evidence of any permanent injury to any unscheduled part of the body. Accordingly, the deputy’s award must be limited to the scheduled benefits under section 440.15(3)(s) for lost use of a leg, based on the highest impairment rating testified to by any physician, 7 percent of the left leg. Baird-Ray Datsun v. Butler, 400 So.2d 1038 (Fla. 1st DCA 1981); section 440.25(3)(b), Fla.Stat. (1978 Supp.).
Claimant’s average weekly wage also was erroneously calculated on the basis of claimant’s 1978 annual income reported to the federal government and unreported earnings. Because claimant worked “substantially the whole” of the 13-week period preceding her injury, her average wage should be one-thirteenth of the wages she actually earned during this period. Section 440.14(1), Fla.Stat. (1977).
REVERSED and REMANDED.
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH, and WIGGINTON, JJ., concur.